PER CURIAM.
Appellant seeks reversal of his conviction for robbery with a firearm and vacation of his sentence as an habitual offender. We affirm as to all points but write to memorialize his claim of error in sentencing. Appellant argues that his first-degree felony conviction, punishable by life, precludes enhancement under the habitual offender statute. While we affirm the sentence ordered, we certify that issue so as to pair this case for review with our decision in Westbrook v. State, 574 So.2d 1187 (Fla. 3d DCA 1991), jurisdiction accepted, 584 So.2d 1000 (Fla.1991), where we determined such enhancement permissible.
Affirmed and certified.